Citation Nr: 1034332	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-38 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for hepatitis A.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1944 to May 1946.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  


FINDING OF FACT

The Veteran's hepatitis A is manifested by slightly elevated 
total bilirubin level and is productive of no symptoms.


CONCLUSION OF LAW

The criteria for a compensable rating for hepatitis A have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7345 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C.A. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided VCAA notice, 
including notice with respect to the disability rating and 
effective date element of his claim, by letter mailed in January 
2009, prior to the initial adjudication of the claim.  

In addition, the Veteran's VA treatment records have been 
obtained and the Veteran was afforded an appropriate VA 
examination.  Neither the Veteran nor his representative has 
identified any existing evidence that could be obtained to 
substantiate this claim.  The Board is also unaware of any such 
evidence.  

The Board acknowledges that in the August 2010 Written Brief 
Presentation, the Veteran's representative stated that it was 
plausible that the Veteran's service-connected infectious 
hepatitis had worsened in the 18 months between the Veteran's 
last VA examination and the present time.  Thus, the 
representative argued the case should be remanded for a more 
current examination.  However, the Veteran has not alleged that 
his disorder has increased in severity since his last VA 
examination, nor do recent VA treatment records reflect a 
worsening condition.  The request for a remand appears to be 
based on the representative's speculation that the condition 
could have worsened since the last VA examination rather than on 
the basis of any communication he has had with the Veteran or any 
other reasonable basis.  Therefore, the Board has concluded that 
further delay of the appellate process for another VA examination 
is not in order.

Legal Criteria

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2009).  

Under 38 C.F.R. § 4.114, Diagnostic Code 7345, a noncompensable 
rating is warranted for non-symptomatic chronic liver disease, a 
10 percent evaluation is warranted for liver disease manifested 
by intermittent fatigue, malaise, and anorexia, or if there are 
incapacitating episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least one week, but less than 
two weeks, during the past 12-month period.  
 
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to this 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and an 
increase in the disability is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

By a November 1947 rating decision, the RO granted service 
connection for infectious hepatitis, and assigned a 
noncompensable rating effective May 30, 1946.  The noncompensable 
rating has been in effect since that time.  The current claim for 
an increased rating was received in October 2008.

In response to his claim the Veteran was afforded a VA 
examination in February 2009.  The Veteran stated that he had not 
had any diagnosis of cirrhosis of the liver, enlarged spleen, 
malaise, fatigue, chills, fevers, muscle aches and pains, poor 
appetite, weight loss or abdominal pain.  The Veteran stated that 
he never developed jaundice after his initial hospitalization in 
1946.  Examination revealed no evidence of palpable organomegaly, 
cyanosis, edema, malnutrition, or jaundice.  Liver function tests 
were normal except for an elevated total bilirubin which was 1.2 
with normal being 0.5 to 1.0.  The Veteran was positive for 
hepatitis B surface antibody as well as hepatitis A virus 
antibody.  The Veteran did not recall ever receiving a hepatitis 
vaccine.  The examiner provided a diagnosis of infectious 
hepatitis with a positive hepatitis B surface antibody and a 
positive hepatitis A virus antibody with no residuals.

Recent VA outpatient treatment records do not indicate any 
treatment for residuals of infectious hepatitis.  

The medical evidence in this case demonstrates that the Veteran's 
infectious hepatitis is asymptomatic.  Therefore, the disability 
does not warrant a compensable rating.  Consideration has been 
given to assigning a staged rating; however, at no time during 
the period in question has the disability warranted a compensable 
rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered the Veteran's contention that he has 
been experiencing difficulty and feeling sicker than usual, but 
the Veteran has not submitted any competent evidence indicating 
that his difficulties or sickness is related to his infectious 
hepatitis.  As discussed above, the medical evidence shows that 
his infection hepatitis is not productive of any symptoms.


ORDER

A compensable rating for hepatitis A is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


